NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT

DAVID DRESDNER, M.D.,                            )
                                                 )
              Petitioner,                        )
                                                 )
v.                                               )      Case No. 2D18-798
                                                 )
PINELLAS HEMATOLOGY AND                          )
ONCOLOGY, P. A.,                                 )
                                                 )
              Respondent.                        )
                                                 )

Opinion filed November 7, 2018.

Petition for Writ of Certiorari to the Circuit
Court for the Sixth Judicial Circuit for
Pinellas County; sitting in its appellate
capacity.

Marie Tomassi and Bradley A. Muhs of
Trenam, Kemker, Scharf, Barkin, Frye,
O'Neill & Mullis, P. A., St. Petersburg,
for Petitioner.

Jamie Moore Marcario and Michael
Coughlin of Thrive Law, P.A., St.
Petersburg, for Respondent.


PER CURIAM.


              Denied.


CASANUEVA, KELLY, and ATKINSON, JJ., Concur.